Citation Nr: 1020412	
Decision Date: 06/03/10    Archive Date: 06/10/10

DOCKET NO.  08-22 996A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to dependency and indemnity compensation (DIC), 
to include under the provisions of 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Daughter




ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is the surviving spouse of a Veteran who served 
on active duty from October 1940 to October 1944.  The 
Veteran died in November 2001.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions in February 2002 and 
September 2007 by the St. Petersburg, Florida, Regional 
Office (RO) of the Department of Veterans Affairs (VA).  The 
RO denied entitlement to service connection for the cause of 
the Veteran's death in February 2002 and entitlement to DIC 
under the provisions of 38 U.S.C.A. § 1318 in September 2007.  
In January 2010, the Veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A copy of the 
transcript of that hearing is of record.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  The appellant 
was notified of the VCAA duties to assist and of the 
information and evidence necessary to substantiate her claims 
by correspondence dated in October 2006.  The United States 
Court of Appeals for Veterans Claims (hereinafter "the 
Court"), in Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
held that the VCAA notice requirements applied to all 
elements of a claim.  In Hupp v. Nicholson, 21 Vet. App. 342 
(2007), the Court noted that, in general, 38 U.S.C.A. 
§ 5103(a) notice involving claims for entitlement to DIC 
benefits must include: (1) a statement of the conditions, if 
any, for which a veteran was service-connected at the time of 
his death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service-connected.  

The VCAA duty to assist requires that VA make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim and in claims for 
disability compensation requires that VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  38 C.F.R. § 3.159.  For records in the 
custody of a Federal department or agency, VA must make as 
many requests as are necessary to obtain any relevant 
records, unless further efforts would be futile; however, the 
claimant must cooperate fully and, if requested, must provide 
enough information to identify and locate any existing 
records.  38 C.F.R. § 3.159(c).

In order to establish service connection for the cause of the 
Veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death.  38 U.S.C.A. § 1310 (West 
2002); 38 C.F.R. § 3.312(a) (2009).  In order to constitute 
the principal cause of death the service-connected disability 
must be one of the immediate or underlying causes of death, 
or be etiologically related to the cause of death.  38 C.F.R. 
§ 3.312(b).  

In order to be a contributory cause of death, it must be 
shown that there were "debilitating effects" due to a 
service-connected disability that made the Veteran 
"materially less capable" of resisting the effects of the 
fatal disease or that a service-connected disability had 
"material influence in accelerating death," thereby 
contributing substantially or materially to the cause of 
death.  See Lathan v. Brown, 7 Vet. App. 359 (1995); 
38 C.F.R. § 3.312(c)(1).  

VA law also provides that a surviving spouse may establish 
entitlement to DIC in the same manner as if the veteran's 
death were service connected where it is shown that the death 
was not the result of willful misconduct, and the veteran (1) 
was continuously rated totally disabled for the 10 years 
immediately preceding death, (2) was rated totally disabled 
upon separation from service, was continuously so rated, and 
died more than five but less than ten years after separation 
from service, or (3) was a former prisoner of war who died 
after September 30, 1999, and the disability was continuously 
rated totally disabling for a period of not less than one 
year immediately preceding death.  38 U.S.C.A. § 1318(West 
2002); 38 C.F.R. § 3.22(a) (2009).  The phrase "entitled to 
receive" includes a situation where additional evidence 
submitted to VA before or after the veteran's death, 
consisting solely of service department records that existed 
at the time of a prior VA decision but were not previously 
considered by VA, provides a basis for reopening a claim 
finally decided during the veteran's lifetime and for 
awarding a total service-connected disability rating 
retroactively in accordance with 38 C.F.R. § 3.156(c).  
38 C.F.R. § 3.22(b)(2).  

In this case, the appellant contends that correspondence 
previously submitted raised earlier claims for an increased 
rating for the Veteran and that pertinent records may have 
been misfiled in the claims folder of a Veteran with the same 
last name and a similar Social Security Administration (SSA) 
number.  In support of her claim she provided copies of 
correspondence dated in 1989 and 1990 in which her daughter 
requested re-evaluation of the Veteran's service-connected 
disability.  The original documents are not included in the 
available record.  She also submitted documents identifying 
another veteran and requested assistance in obtaining any 
misfiled evidence.  It was asserted that the Veteran was 
blind and in the 1980's he became unemployable.  

The appellant also contends that the Veteran's service-
connected injuries contributed to his death as a result of 
acute myocardial infarction.  A March 2009 VA medical report, 
in essence, found it was unlikely that the Veteran's 
myocardial infarction was related to medication administered 
for a service-connected disability.  A January 2010 private 
medical opinion noted the Veteran had been treated for severe 
lung disease and that his lung problems were related to a 
recurrent respiratory infection secondary to persistent sinus 
infections.  It was noted that his persistent sinus 
infections were undoubtedly related to his injuries during 
active service.  The Board finds that additional development 
is required prior to appellate review.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Appropriate efforts should be taken 
to obtain any available misfiled 
documents possibly located in the 
claims file of C.M. (as identified by 
the appellant in the Veteran's claims 
file).  If the search yields negative 
results and further attempts to obtain 
these records would be futile, this 
must be documented in the claims file 
with notice provided to the appellant 
and her representative in accordance 
with 38 C.F.R. § 3.159(c)(2).

2.  The Veteran's claims file should be 
reviewed by an appropriate medical 
specialist for an opinion as to whether 
there is at least a 50 percent 
probability or greater (at least as 
likely as not) that a disability of 
service origin contributed substantially 
or materially to his cause of death due 
to acute myocardial infarction.  Prior to 
the examination, the claims folder must 
be made available for review of the case.  
A notation to the effect that this record 
review took place should be included in 
the report.  A complete rationale for all 
opinions expressed should be set forth in 
the examination report.

3.  After completion of the above and 
any additional development deemed 
necessary, the issue on appeal should 
be reviewed with appropriate 
consideration of all the evidence of 
record.  If any benefit sought remains 
denied, the appellant and her 
representative should be furnished a 
supplemental statement of the case and 
should be afforded the opportunity to 
respond.  Thereafter, the case should 
be returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



